DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 and the species of SEQ ID NO:37 in the reply filed on 10/7/22 is acknowledged.
Since Group 1 was elected, claims 24-25 are drawn to a non-elected group.
Applicants acknowledge that claim 13 is drawn to a non-elected species. Further, since the elected species does not include the label as in claim 2 or the features (such as the label or linker) of claims 3-7, 15-16, 18-20 and 22-23 and 26-34 such claims are drawn to non-elected species.
Although the claims are unclear (see 112 rejection below) the elected species has been interpreted as having the features recited in the last 2 lines of claim 1.
	Claims 8, 10, 12, 14 and 17 have been canceled.
Claims 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/22.
Claims 2-7, 13, 15-16, 18-20, 22-23 and 26-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/22.
Claims 1, 9, 11 and 21 are being examined.

Priority
This application is a 371 of PCT/JP2017/021558 06/12/2017 and claims foreign benefit of JAPAN 2016-117395 06/13/2016 and JAPAN 2016-227025 11/22/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/25/22, 1/18/22 and 12/12/18 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on the 2nd line of page 36 of the 12/12/18 specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites ‘comprises an amino acid sequence consisting of’ and then recites ‘comprising a ligand’. Claim 9 recites ‘comprises an amino acid sequence consisting of’. First, due to the use of the phrase ‘an amino acid sequence’ in claims 1, 9 and 21 (which in certain circumstances can read on fragments) the overall length of the peptide is unclear. Further, the use of both open (i.e. ‘comprising’) and closed (i.e. ‘consisting of’) makes it unclear if there is actually any limitation to the total length of the peptide. Claim 1 does appear to require histidine which is a metal chelator. It is unclear if the ligand is a separate additional part of the peptide or if the ligand is part of the 13 to 17 amino acids.
	Claim 11 recites that ‘the peptide is 17 amino acid residues’ but then goes on to state that certain residues can be ‘none’. If one of the 17 residues is ‘none’ it would seem that the peptide would not be 17 residues in length.
	Claim 21 recites information within parenthesis related to bond formation. Since the information is recited in parenthesis it is unclear if such bond is optional or required. 
	Although unclear, claim 1 has been interpreted as requiring a peptide consisting of a core of 13-17 amino acids of formula I which can contain additional residues at either terminal side. Since the elected species and claim 1 require histidine as a residue, the functional property of metal binding has been interpreted as being met. Claim 21 has been interpreted as requiring a peptide consisting of SEQ ID NO:37 which may or may not include an intramolecular SS bond.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 9, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (‘Specific chemical modification of human antibodies by a reagent based on FC-specific affinity peptide’ Journal of Peptide Science v22 issue S2 34th European peptide symposium, 2016, total of 126 pages; ‘Ito’) in view of Ito et al. (US 2014/0274790 as cited with IDS 12/12/18; ‘ItoPGPub’).
	The Ito reference does not include the publication date. The online entry (Publication date for Journal of Peptide Science v22 issue S2 34th European peptide symposium, retrieved from https://onlinelibrary.wiley.com/toc/10991387/2016/22/S2 on 11/29/22, 4 pages) lists the publication date as December 19 2016 (first page).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Ito teach the ability to add new functions using lysine (page s17 last paragraph). Ito teach human IgG binding peptides in which the Arg at position 8 was modified to Lys (R8K) and an intramolecular disulfide bond was formed (page s18 first complete paragraph). Ito teach that the 8th position was chosen and allowed for conjugation and that the method is rapid and specific (page s18, 3rd-4th complete paragraphs).
	Ito does not recite the exact sequence of the IgG binding peptide that was used.
	ItoPGPub teach peptides that specifically or selectively bind to human IgG (abstract). ItoPGPub specifically teach the peptide C35A of sequence GPDCAYHRGELVWCTFH which has a Kd that is approximately 1/5th of the original sequence (section 0116 Table 7 and claim 20) which appears to be the lowest Kd reported. ItoPGPub also teach that the peptides may be labeled with radioactive isotopes (section 0062). ItoPGPub teach that methods of peptide synthesis are known (sections 0058-0059).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ito based on the specific suggestions of Ito. Since Ito teach human IgG binding peptides in which the Arg at position 8 was modified to Lys (R8K) and an intramolecular disulfide bond was formed (page s18 first complete paragraph) and teach that the 8th position was chosen and allowed for conjugation and that the method is rapid and specific (page s18, 3rd-4th complete paragraphs) one would have been motivated to make such substitution in known IgG binding peptides. ItoPGPub specifically teach the peptide C35A of sequence GPDCAYHRGELVWCTFH which has a Kd that is approximately 1/5th of the original sequence (section 0116 Table 7 and claim 20) and suggest labelling applications (section 0062) so one would have been motivated to make the R8K substitution in the C35A peptide resulting in GPDCAYHKGELVWCTFH. One would have had a reasonable expectation of success since Ito teach that the 8th position was chosen and allowed for conjugation and that the method is rapid and specific (page s18, 3rd-4th complete paragraphs). ItoPGPub teach that methods of peptide synthesis are known (sections 0058-0059).
	In relation to the elected species, as discussed above the prior art suggest GPDCAYHKGELVWCTFH which is identical to the elected species. 
	In relation to claims 1, 9 and 11, since the prior art suggest the elected peptide such peptide would have the functions as claimed. GPDCAYHKGELVWCTFH is such that X1-3 is G, P and D; X2 is A, Y; Xaa1 is K; Xaa2 is E; X1-3 is TFH. 
In relation to claim 9, Xaa3 is A and Xaa4 is Y.
In relation to claim 11, positions 1-3 are G, P and D; positions 15-17 are T, F and H.
In relation to claim 21, Ito teach an intramolecular disulfide bond was formed (page s18 first complete paragraph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 11 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of copending Application No. 17199255 (reference application; ‘255’). Although the claims at issue are not identical, they are not patentably distinct from each other.
255 recites SEQ ID NO:2 and specifically recites options for Xaa1 that include lysine (claim 5 and claim 27iv). Claim 28 specifically recites that Xaa1 is lysine. Claim 41 specifically recites SEQ ID NO:2 and recites that Xaa1 is lysine.
In relation to the elected species and claim 21, as discussed above the prior art teach SEQ ID NO:2 where Xaa1 is Lys (GPDCAYHKGELVWCTFH) which is identical to the elected species. 
	In relation to claims 1, 9 and 11, since the prior art teach the elected peptide such peptide would have the functions as claimed. GPDCAYHKGELVWCTFH is such that X1-3 is G, P and D; X2 is A, Y; Xaa1 is K; Xaa2 is E; X1-3 is TFH. 
In relation to claim 9, Xaa3 is A and Xaa4 is Y.
In relation to claim 11, positions 1-3 are G, P and D; positions 15-17 are T, F and H.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10227383 (‘383’). Although the claims at issue are not identical, they are not patentably distinct from each other.
383 recites SEQ ID NO:2 and specifically recites options for Xaa1 that include lysine (claim 5). Claim 11 specifically recites that Xaa1 is lysine. 
In relation to the elected species and claim 21, as discussed above the prior art teach SEQ ID NO:2 where Xaa1 is Lys (GPDCAYHKGELVWCTFH) which is identical to the elected species. 
	In relation to claims 1, 9 and 11, since the prior art teach the elected peptide such peptide would have the functions as claimed. GPDCAYHKGELVWCTFH is such that X1-3 is G, P and D; X2 is A, Y; Xaa1 is K; Xaa2 is E; X1-3 is TFH. 
In relation to claim 9, Xaa3 is A and Xaa4 is Y.
In relation to claim 11, positions 1-3 are G, P and D; positions 15-17 are T, F and H.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658